 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGETTE G. PURNELL,                             Case No. 1:19-cv-00210-DAD-BAM
12                       Plaintiff,                     DISCOVERY AND SCHEDULING ORDER
13              v.                                      Deadline to Amend Pleadings: September 1,
                                                        2021
14    R.T. MORA,                                        Discovery Deadline: January 20, 2022
                                                        Dispositive Motion Deadline: April 20, 2022
15                       Defendant.
16

17          Pursuant to Federal Rules of Civil Procedure 1, 16, and 26-26, discovery shall proceed as

18   follows:

19          Discovery Procedures:

20          1.       Discovery requests shall be served by the parties pursuant to Federal Rule of Civil

21   Procedure 5 and Local Rule 135. Discovery requests and responses shall not be filed with the

22   Court unless required by Local Rules 250.2, 250.3 and 250.4.

23          2.       Responses to written discovery requests shall be due forty-five (45) days after the

24   request is first served. Boilerplate objections are disfavored and may be summarily overruled by

25   the Court. Reponses to document requests shall include all documents within a party’s

26   possession, custody or control. See Fed. R. Civ. P. 34(a)(1). Documents are deemed within a

27   party’s possession, custody or control if the party has actual possession, custody or control

28   thereof, or the legal right to obtain the property on demand. Amendments to discovery responses
                                                       1
 1   served after the filing of and in response to a motion to compel are strongly disfavored, absent

 2   good faith. The parties are required to act in good faith during the course of discovery and the

 3   failure to do so may result in the payment of expenses pursuant to Federal Rule of Civil

 4   Procedure 37(a)(5) or other appropriate sanctions authorized by the Federal Rules of Civil

 5   Procedure or the Local Rules, which may include dismissal of the case.

 6           3.      If discovery disputes arise, the parties shall comply with all pertinent rules

 7   including Rules 5, 7, 11, 26, and 37 of the Federal Rules of Civil Procedure and Rules 110, 130,

 8   131, 133, 135, 142, 144, and 230(l) of the Local Rules of Practice for the United States District

 9   Court, Eastern District of California. A discovery motion that does not comply with applicable

10   rules will be stricken and may result in imposition of sanctions. However, unless otherwise

11   ordered, Local Rule 251 shall not apply, and the requirement set forth in Federal Rules of Civil

12   Procedure 26 and 37 of a good faith conference or attempt to confer with the other party to

13   resolve the dispute shall not apply. Voluntary compliance with this provision of Rules 26 and 37

14   is encouraged, and if the Court deems it appropriate in any given case, it will reimpose the good

15   faith meet and confer requirement. A moving party should not seek to compel production of

16   documents which are equally available to that moving party, such as documents in plaintiff’s

17   central file.

18           Amendment to Pleadings:

19           4.      All stipulated amendments or motions to amend shall be filed by September 1,

20   2021.
21           Filings Deadlines:

22           5.      The deadline for completion of all discovery, including filing all motions to

23   compel discovery, is January 20, 2022. Absent good cause, discovery motions will not be

24   considered if filed after the discovery deadline. Therefore, discovery request and deposition

25   notices must be served sufficiently in advance of the discovery deadline to permit time for a

26   response and time to prepare and file a motion to compel.
27           6.      The deadline for filing all dispositive motions is April 20, 2022.

28           7.      Courtesy hard copies SHALL reflect the CM/ECF document numbers and
                                                         2
 1   pagination.

 2          8.      Once dispositive motions have been resolved, the Court will set the pretrial

 3   conference and trial dates.

 4          9.      A request for an extension of a deadline set in this order must be filed on or

 5   before the expiration of the deadline in question and will only be granted on a showing of

 6   good cause.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     May 19, 2021                              /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
